   Case: 1:16-cv-00921-SO Doc #: 76 Filed: 10/12/18 1 of 3. PageID #: 383




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

TANYA BROWN,                                  )       Case No. 1:16-CV-00921
Mother and Administrator of the Estate        )
of Brandon Jones,                             )
                                              )
       Plaintiff,                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
               vs.                            )
                                              )       JOINT MOTION FOR REFERRAL
                                              )       TO MAGISTRATE JUDGE FOR
                                              )       MEDIATION AND FOR A
CITY OF CLEVELAND., et al.,                   )       STAY OF LITIGATION DATES
                                              )
       Defendants.                            )
                                              )

       Now come the parties, by and through their respective counsel, and hereby move

this Honorable Court for an Order referring this matter to the Magistrate Judge for

mediation, so that the parties may attempt to resolve this matter through settlement. The

parties submit that a stay of litigation deadlines is appropriate, so that time and resources

can be dedicated to attempting to resolve this matter.

       The parties have completed all fact discovery, and have served expert reports.

Currently, the parties have engaged a total of nine (9) experts. Each of these experts have

authored a separate report. These experts are located throughout the United States and

one expert is located in Alberta, Canada.

       Prior to spending significant resources associated with travel, costs, and other

expenses associated with the depositions of these experts, which includes taxpayer dollars

                                             1
   Case: 1:16-cv-00921-SO Doc #: 76 Filed: 10/12/18 2 of 3. PageID #: 384



on behalf of the Defendants, the parties have agreed to make a good faith effort to resolve

this matter. Further, this litigation has included dozens of fact witnesses and extensive

written discovery. The parties believe that the best mechanism to attempt to resolve a

matter of this complexity and breadth would be through mediation.

       Lastly, the current pending litigation dates are an expert discovery deadline and a

dispositive motion deadline. The parties propose that in the event this matter is not

resolved at mediation, these deadlines be rescheduled by agreement of the parties and

subject to final approval by the Court.

       Wherefore, the parties move this Honorable Court for a referral of this case to the

Magistrate Judge for mediation and a stay of the pending litigation deadlines.

                                             Respectfully Submitted,

                                             /s/ Paul J. Cristallo
                                             Paul J. Cristallo (0061820)
                                             The Law Office of Paul J. Cristallo
                                             4403 St. Clair Avenue
                                             Cleveland, Ohio 44103
                                             Email: paul@cristallolaw.com

                                             Anthony D. Jordan
                                             1144 Rockefeller Building
                                             614 Superior Avenue, W.
                                             Cleveland, Ohio 44113
                                             Email: adj2065@msn.com




                                            2
  Case: 1:16-cv-00921-SO Doc #: 76 Filed: 10/12/18 3 of 3. PageID #: 385



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of October, 2018, a copy of the foregoing

Motion for Referral to Mediation and for a Stay of Litigation Dates was served by

electronic filing via the Federal Court’s ECF system to the following:

Janeane R. Cappara
City of Cleveland
Department of law
601 Lakeside Avenue, Suite 106
Cleveland, Ohio 44114
Email: jcappara@city.cleveland.oh.us

Attorneys for Defendant City of Cleveland


Jillian L. Dinehart
Marshall, Dennehey, Warner,
Coleman & Goggin
127 Public Square, Suite 3510
Cleveland, Ohio 44114
Email: jldinehart@mdwcg.com

Attorneys for Defendant Officer Greg King

Stephen W. Funk
sfunk@ralaw.com
Leighann K. Fink
lfink@ralaw.com
Roetzel & Andress, LPA
222 South Main Street
Akron, OH 44308

Attorneys for Defendant Officer Alan Buford


                                              /s/ Paul J. Cristallo _________________




                                            3
